                           IN THE UNITED STATES DISTRICT COURT
L                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    KEVIN HARDY,                                 )       Civil Action No. 2: 18-cv-01663
                                                 )
                          Plaintiff,             )       Chief District Judge Hornak
                                                 )       Magistrate Judge Lenihan
                   V.                            )
                                                 )
    ANOTHNY MARIANI and SHEILA A.                )
    LADNER,                                      )
                                                 )
                          Defendants.            )


                                          MEMORANDUM ORDER

           AND NOW, this 30th day of July, 2019, after the Plaintiff, Kevin Hardy, filed an action

    in the above-captioned case, a Report and Recommendation was filed by the United States

    Magistrate Judge and the parties were given until May 13, 2019, to file written objections. On

    May 22, 2019, Judge Peter J. Phipps extended the deadline for filing objections until July 26,

    2019. No objections were ever filed. Upon independent review of the record and consideration

    of the Magistrate Judge's Report and Recommendation, (ECF No. 10),

           IT IS HEREBY ORDERED that for the reasons set forth in that Report and

    Recommendation, Plaintiff's Complaint, which was commenced informa pauperis, is

    DISMISSED WITH PREJUDICE under 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim

    upon which relief can be granted under the relevant two-year statute of limitations.

           IT IS FURTHER ORDERED that Plaintiff's state-law claim under Pennsylvania

    Criminal History Record Information Act, 18 Pa. Cons. Stat. Ann.§ 1915 et seq. is DISMISSED

    WITHOUT PREJUDICE.



L                                                    1
           IT IS FURTHER ORDERED the Magistrate Judge's Report and Recommendation,
L   (ECF No. 10), is adopted as the opinion of this Court.

           IT IS FURTHER ORDERED that the Clerk of Court mark this case closed.

           AND IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(l) of the Federal Rules

    of Appellate Procedure, if any party wishes to appeal from this Order a notice of appeal, as

    provided in Fed. R. App. P. 3, must be filed with the Clerk of Court, United States District Court,

    at 700 Grant Street, Room 3110, Pittsburgh, PA 15219, within thirty (30) days.




                                                 MARK R. HORNAK
                                                 Chief United States District Judge




    cc:    Kevin Hardy
           3834 Perrysville Avenue
           Apartment 2
           Pittsburgh, PA 15214

           All Counsel of Record Via CM-ECF




                                                     2
